Exhibit 10.19

First Amendment to

Plan of Compensation for Outside Directors

(Amendment adopted on November 8, 2006)

The Plan of Compensation for Outside Directors, as adopted on August 8, 2006
(the “Plan”) is amended as follows, effective as of November 8, 2006:

1. The provision of the Plan captioned “Number of shares” in the “Annual
Compensation” section of the Plan is amended to read as follows:

 

Number of shares    The option will be for a number of shares equal to the
quotient obtained by dividing (i) 3 times the amount of cash compensation to be
converted into an option by (ii) the average closing price of Stericycle stock
during the period from the prior year’s annual meeting through the last trading
day before the current annual meeting.

2. The provisions of the Plan captioned “Joining grant” and “Annual grant” in
the “Option Grants to New Director” section of the Plan are amended to read as
follows:

 

Joining grant   

A new director will receive two stock options upon joining the Board.

 

The first option, for joining the Board, will be for a number of shares equal to
the quotient obtained by dividing (i) 6 times the amount of the directors’
current cash compensation ($125,000) by (ii) the average closing price of
Stericycle stock during the 12-month period ending on the last trading day
before the director’s election to the Board. The exercise price of the option
will be the closing price on the day of the director’s election, and one-fifth
of the option shares will vest on each of the first five anniversaries of the
director’s election.

Annual grant   

The new director will also receive an option reflecting his annual compensation
as a director.

 

The option will be for a number of shares equal to a pro rata portion of the
quotient obtained by dividing (i) 3 times the amount of the directors’ current
cash compensation ($125,000) by (ii) the average closing price of Stericycle
stock during the 12-month period ending on the last trading

 



--------------------------------------------------------------------------------

  

day immediately before the director’s election to the Board. The exercise price
of the option will be the closing price on the day of the director’s election,
and the option will vest on the day of the next annual meeting of stockholders.

 

The pro rata portion means a fraction, the numerator of which is the number of
months until the next annual meeting of stockholders and the denominator of
which is 12.